DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On June 7, 2022, authorization for this examiner’s amendment was given in a telephone interview with Mr. Spyros Lazaris (45,981).  Please note that the following proposed amendments are amendments to the claims filed May 24, 2022.
The application has been amended as follows: 
1.	An assembly for saturating a medium with a fluid, comprising:
a container having a plenum at or near a bottom portion, and a top portion;
at least one hollow cylinder having an inlet port near the plenum and an exhaust port at or near the top portion of the container, with a portion of the at least one hollow cylinder positioned within the container;
a fluid conditioning means connected to and in communication with the at least one hollow cylinder for creating a fluid influent; separated
a plurality of vent assemblies positioned in spaced relation along a length of the at least one hollow cylinder, each vent assembly having one or more vents and one or more gates that selectively open and close different portions at least one gate disposed within the at least one hollow cylinder to selectively restrict a flow of fluid through the at least one hollow cylinder, wherein the plurality of vent assemblies have a plurality of flaps connected to a central connector by links, and
wherein the one or more vents are operative to control [[a]] the flow of the fluid into and out of selected sections of the medium at the different portions 
a means for automatically controlling the plurality of vent assemblies,  
wherein the one or more vents in the plurality of vent assemblies are automatically and selectively activated to deliver a specific fluid flow pattern through the selected sections of the medium to achieve a desired condition at one or more specific locations in [[each]] the selected sections of the medium where the specific fluid flow pattern is delivered,
the means [[by]] automatically adjusting the flow of the fluid out of the one or more vents, the one or more vents in each vent assembly enabling the at least one hollow cylinder to selectively permit the flow of the fluid into the medium from a lower vent assembly in the at least one hollow cylinder, and back into the at least one hollow cylinder through a higher vent assembly and out through the exhaust port, to target the one or more specific locations in [[each]] the selected sections of the medium; and
at least one sensor associated with [[each section]] the selected sections that transmits information about the medium in the selected sections to a computer which calculates the condition of the medium in the selected sections, wherein the information transmitted from the at least one sensor is combined with informational data from other saturation systems, and wherein the informational data from other saturations systems is used to replace detected information if a sensor has either failed or is in an error state. 
2.  Cancelled
5.  Previously cancelled
11-19.  Previously cancelled
20.  Cancelled
21.  The assembly of claim 1 [[20]], wherein the links are pivotally connected at a first end to the central connector and pivotally connected at a second end to an inner surface of the flaps.
23.  An assembly for saturating a medium with a fluid, comprising: 
a plurality of cylinders disposed within a container which divide the container into a plurality of vertical regions, the container having a plenum at or near a bottom portion, and a top portion;
a fluid conditioning means connected to and in communication with a first cylinder of the plurality of cylinders; 
at least one sensor positioned adjacent to at least one of an inlet port at or near the bottom portion of the container and an exhaust port at or near the top portion of the container, the at least one sensor transmitting information to a processor which calculates a condition of the medium, wherein the information transmitted from the at least one sensor is combined with informational data from other saturation systems, and the informational data from other saturations systems is used to replace detected information if a sensor has either failed or is in an error state; and
a means for automatically controlling a plurality of vent assemblies in each cylinder each having one or more vents and one or more gates, to control a flow of the fluid from the fluid conditioning means out of the one or more vents into [[a]] the medium, and to automatically adjust the flow of the fluid out of and into the one or more vents to achieve a desired condition at one or more specific locations, the one or more gates dividing the container into a plurality of horizontal tiers, such that the plurality of vertical regions and the plurality of horizontal tiers form a plurality of areas within the container, and wherein the fluid flows from a first vent assembly in the first cylinder of the plurality of cylinders into the medium in at least one of the plurality of areas within the container and effluent flows from the medium in the container through a second vent assembly in one or more of the first or a subsequent cylinder of the plurality of cylinders and wherein the effluent is then discharged.
26.  Cancelled
27.  Previously Cancelled
29.  The assembly of claim 28, wherein the processor activates selected vents and selected gates to create a fluid flow pattern [[path]] to and away from the target section.
30.  Previously Cancelled
31. The assembly of claim 23, wherein the information transmitted from a plurality of sensors 
33.  The assembly of claim 23 wherein the at least one sensor detects characteristics of the medium such as temperature and humidity such that the calculated condition of the medium includes 
37.  Previously Cancelled
38.  The assembly of claim 29 wherein the processor modifies the [[a]] flow pattern when the target section achieves the desired condition.

Claims 2, 10, 20, and 26 are cancelled.
Claims 5, 11 – 19, 27, 30 and 37 have been previously cancelled by Applicant.

Allowable Subject Matter
Claims 1, 3, 4, 6 – 9, 21 – 25, 28, 29, 31 – 36 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein a system comprises:
a means for automatically controlling a plurality of vent assemblies in each cylinder each having one or more vents and one or more gates, and
at least one sensor positioned adjacent to at least one of an inlet port at or near the bottom portion of a container and an exhaust port at or near the top portion of the container, 
the at least one sensor transmits information to a processor which calculates a condition of a medium within the container, wherein the information transmitted from the at least one sensor is combined with informational data from other saturation systems, and 
the informational data from other saturations systems is used to replace detected information from a sensor if it has either failed or is in an error state.
The closes prior art: 
Ohlheiser (US 2,655,734), in view of Ralph et al (US 2011/0252663), in view of Bloemendaal et al (US 2014/0046611); or
Sutch (US 4,561,194), in view of Morrison et al (US 8,356,420), in view of Bloemendaal et al (US 2014/004661), in view of Moffit et al (US 10,856,480); or
Sutch (US 4,561,194), in view of Morrison et al (US 8,356,420), in view of Bloemendaal et al (US 2014/004661), in view of Ralph et al (US 2011/0252663)
discloses an assembly for saturating a medium (bulk grain e.g.) with fluid (air, e.g), comprising a plurality of cylinders disposed within a container, the container having a plenum and a fluid conditioning means (fan, humidifier, heater, e.g.) and at least one sensor; the cylinders having one or more vents and one or more gates to control the fluid.
However, the prior art fails to disclose at least wherein the system comprises:
a means for automatically controlling a plurality of vent assemblies in each cylinder each having one or more vents and one or more gates,
at least one sensor positioned adjacent to at least one of an inlet port at or near the bottom portion of a container and an exhaust port at or near the top portion of the container, 
the at least one sensor transmits information to a processor which calculates a condition of a medium within the container, wherein the information transmitted from the at least one sensor is combined with informational data from other saturation systems, and 
the informational data from other saturations systems is used to replace detected information from a sensor if it has either failed or is in an error state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762